Title: To Thomas Jefferson from Burwell Starke Randolph, 4 October 1823
From: Randolph, Burwell Starke
To: Jefferson, Thomas

Revered Sir Washington City October 4th 1823Permit me in behalf of a very interesting and meritorious lady, of the highest respectability; to inclose for your consideration, a copy of a work published by her, with a view to support an amiable family; and to promote  the attainment of a correct pronunciation of the french language by all persons learning it: should this work meet your approbation, and be considered adapted to the use of the University at Charlottesville, it is the desire of Mrs Shedden to offer them to your patronage:—the reccommendations of two intelligent teachers of youth accompany it; and I hope it may merit your commendation.—It will afford Mrs S. great pleasure to communicate any further information you may require.I have the honor to be with profound reverence & esteem—Your Obt ServtBurwell. S. Randolph